Citation Nr: 0723919	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  06-05 268	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.

3.  Entitlement to service connection for disability due to 
alcohol abuse.

4.  Entitlement to service connection for lung disease, 
claimed as a result of exposure to asbestos.


REPRESENTATION

Appellant represented by:	J. Louis Dunn (one-time 
representative)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active military service from November 1965 to 
October 1967, with service in the Republic of Vietnam.  He 
was awarded the Combat Infantryman Badge (CIB).  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 2005 by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

On February 6, 2007, the appellant testified at a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
diagnosis of PTSD of the appellant.

2.  There is no competent and credible evidence of record 
that a psychiatric disorder other than PTSD was manifested 
during the appellant's active duty service or showing that a 
current acquired psychiatric disorder is medically linked to 
such service.

3.  Psychosis of the appellant was not manifested either in 
service or during the year following his separation from 
active military service. 

4.  There is no competent and credible evidence of record 
that the appellant's history of use and abuse of alcohol and 
of illicit drugs is of other than willful misconduct origin.  

5.  There is no evidence showing the appellant was exposed to 
asbestos in service, nor is there any evidence showing the 
veteran has been diagnosed with a lung disorder due to 
asbestos exposure.
  

CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  An acquired psychiatric disorder other than PTSD was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2006).

3.  Entitlement to service connection for disability due to 
alcohol abuse is not warranted.  38 U.S.C.A. §§ 105, 5107 
(West 2002) ; 38 C.F.R. §§ 3.1(m), 3.301(d) (2006). 

4.  Lung disease, claimed as a result of exposure to 
asbestos, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).
           

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the implementing regulation, codified at 38 C.F.R. § 
3.159 (2006), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In this case, the appellant was provided with the notice 
required by the VCAA by 
a letter dated in March 2005 from the RO.  In the March 2005 
letter, the appellant was informed by VA of the evidence 
required to substantiate his claims, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf, and that he should provide any evidence in his 
possession which pertains to his claims.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also apply 
to the degree of disability and the effective date of the 
disability.  VCAA notice must thus also include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes that the preponderance of the evidence is 
against the appellant's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  The Board finds, therefore, that 
the appellant has been provided with the notice required by 
the VCAA.

Moreover, all available evidence pertaining to the claims on 
appeal has been obtained.  The record before the Board 
contains the appellant's service medical and personnel 
records, post-service medical records of the appellant, his 
written statements and testimony in support of his claims on 
appeal, and the report of a VA psychiatric examination of the 
appellant.  Neither the appellant nor his representative has 
identified any additional existing pertinent evidence which 
could be obtained to substantiate the claims on appeal, and 
the Board is not aware of any such evidence.  VA has, 
therefore, complied with its duty to assist the appellant in 
the development of the facts pertinent to the claims which 
are before the Board for appellate review.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1).

Laypersons without medical training or expertise are not 
qualified to provide a medical opinion on a question of 
medical diagnosis or  on a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Psychiatric Disability

When psychosis is manifested to a compensable degree within 
one year of separation from service, the disease may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).   

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

38 C.F.R. § 4.125 provides that a diagnosis of a mental 
disorder shall conform to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th edition, of the American 
Psychiatric Association (DSM-IV).  

The DSM-IV diagnostic criteria for PTSD are:  

A.  The person has been exposed to a 
traumatic event in which both of the 
following were present:  (1) The person 
experienced, witnessed, or was confronted 
with an event or events that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of self or others and (2) the 
person's response involved intense fear, 
helplessness, or horror.  

B.  The traumatic event is persistently 
re-experienced in one or more of the 
following ways:  (1) Recurrent and 
intrusive distressing recollections of 
the event, including images, thoughts, or 
perceptions.  (2) Recurrent distressing 
dreams of the event.  (3) Acting or 
feeling as if the traumatic event were 
recurring (includes a sense of reliving 
the experience, illusions, 
hallucinations, and dissociative 
flashback episodes, including those that 
occur on awakening or when intoxicated).  
(4) Intense psychological distress at 
exposure to internal or external cues 
that symbolize or resemble an aspect of 
the traumatic event.  (5) Physiological 
reactivity on exposure to internal or 
external cues that symbolize or resemble 
an aspect of the traumatic event.  

C.  Persistent avoidance of stimuli 
associated with the trauma and numbing of 
general responsiveness (not present 
before the trauma), as indicated by three 
or more of the following:  (1) Efforts to 
avoid thoughts, feelings, or 
conversations associated with the trauma 
(2) efforts to avoid activities, places, 
or people that arouse recollections of 
the trauma (3) inability to recall an 
important aspect of the trauma (4) 
markedly diminished interest or 
participation in significant activities 
(5) feeling of detachment or estrangement 
from others (6) restricted range of 
affect (for example, unable to have 
loving feelings) (7) sense of a 
foreshortened future (for example, does 
not expect to have a career, marriage, 
children, or a normal life span).  

D.  Persistent symptoms of increased 
arousal (not present before the trauma), 
as indicated by two or more of the 
following:  (1) Difficulty falling or 
staying asleep (2) irritability or 
outbursts of anger (3) difficulty 
concentrating (4) hypervigilance (5) 
exaggerated startle response.  

E.  Duration of the disturbance (symptoms 
and criteria B, C, and D) is more than 
one month.  

F.  The disturbance causes clinically 
significant distress or impairment in 
social, occupational, or other important 
areas of functioning.  

The appellant's service medical records are negative for any 
complaints, medical findings, or diagnosis of an acquired 
psychiatric disorder.  At a medical examination in September 
1967 for the purpose of separation from active duty service, 
he was evaluated as psychiatrically normal.  

The appellant's Department of the Army (DA) Form 20, 
personnel record, shows that he was assigned to the USARPAC-V 
[United States Army in the Pacific Theater, Vietnam] from 
July 1966 to July 1967, during which time his principal duty 
was radio operator.

There is no competent medical evidence of record of a medical 
finding or medical diagnosis of psychosis, of a psychotic 
episode, or of a psychotic break in the appellant's case in 
service or since service.

In a statement in writing received by VA in May 2005, the 
appellant said that prior to April 2005 he had never been 
treated at a VA medical facility for the psychiatric 
conditions for which he is claiming entitlement to service 
connection in this appeal.  

There is no indication in the record that the appellant has 
been treated in post-service years by any private 
psychiatrist, psychologist, or clinical social worker, or by 
a private, licensed mental health care provider.  

The appellant did engage in combat with the enemy in Vietnam, 
and for his valorous service in that regard was awarded a 
CIB.  However, even though the appellant is a combat veteran-
claimant, at a VA psychiatric examination in May 2005, the 
examining VA physician found that the appellant meets 
criterion A [pertaining to the stressor] of the criteria in 
DSM-IV for a diagnosis of the psychiatric disorder PTSD, but 
after her review of the pertinent medical records and other 
documents in his VA claims file and the clinical interview, 
she made a medical finding and reached a medical conclusion 
that he does not meet criteria B, C, or D of the DSM-IV 
criteria for a diagnosis of PTSD [pertaining to the 
symptomatology of the disorder which is precipitated by the 
individual's reaction to the criterion A stressor].  

The VA examining psychiatrist who conducted the May 2005 
psychiatric examination of the appellant rendered diagnoses 
on Axis I of depressive disorder, not otherwise specified, 
and abuse of cocaine, alcohol, and cannabis [marijuana].  She 
did not render a diagnosis of PTSD.  She did state that the 
experiences in Vietnam most likely contributed to the 
veteran's psychiatric symptoms.  She also listed three other 
stressors:  occupational problems, economic problems and 
legal problems.  

In September 2006, the appellant was seen as an outpatient by 
a VA staff physician who noted that the appellant would 
continue to be followed as a case of "possible" PTSD.  

The appellant is not entitled to a grant of entitlement to 
service connection for PTSD, despite his status as a Vietnam 
combat veteran, because there is no diagnosis of record in 
his case by any mental health care provider of PTSD that is 
attributed to an in-service stressor.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.304(f).

The Board points out to the appellant that, in the event that 
a mental health professional in the future renders a 
diagnosis of PTSD attributable to an in-service stressor, a 
service connection claim which has been the subject of a 
prior final disallowance by an agency of original 
jurisdiction of VA or the Board may, under the provisions of 
applicable law, be reopened and reconsidered upon submission 
to VA of new 
and material evidence, a term which is defined in 38 C.F.R. 
§ 3.156(a).  See 38 U.S.C.A. §§ 5108, 7104(b), 7105.   

Because there is no indication in the evidence of record that 
a current acquired psychiatric disability, such as depressive 
disorder, not otherwise specified, diagnosed on Axis I at the 
May 2005 VA psychiatric examination, had onset during the 
appellant's active service or is medically linked to such 
service, there is no reasonable basis to allow direct service 
connection for psychiatric disability.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Because a psychotic episode or disorder was not manifested in 
his case to any degree within one year of his separation from 
active service, the appellant is likewise not entitled to 
presumptive service connection for such psychiatric 
disability.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).      

With regard to the claim for service connection for 
disability as a result of alcohol abuse, it is noted that on 
a VA Form 9, Appeal To Board Of Veterans' Appeals, received 
in February 2006, the appellant stated that his history of 
polysubstance abuse is a result of PTSD, a psychiatric 
disability service connection for which is being denied by 
this decision of the Board.  

The appellant's post-service VA medical treatment records 
include an outpatient visit note in which a VA staff clinical 
psychologist stated that when seen in August 2005 the 
appellant admitted to within the previous year having 
frequently snorted cocaine powder and smoked crack cocaine 
and to having used marijuana [cannabis] on a daily basis.

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed as in the instant 
case after October 31, 1990, payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. 
§ 105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  
Therefore, the appellant is, by operation of law, not 
entitled to a grant of service connection for disability as a 
result of alcohol abuse and his claim for that benefit must 
be denied.  

In sum, entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, a depressive disorder, 
and substance abuse disorder, and for psychiatric disability 
attributable to the use and abuse of alcohol and of illicit 
drugs is not established on any basis.  
 
Lung Disease, Claimed As Due To Asbestos Exposure

The Asbestos advisory information contained in the Manual 
M21-1MR provides some guidance with respect to occupational 
asbestos exposure.  It states that

Asbestos is a fibrous form of silicate mineral of 
varied chemical composition and physical 
configuration, derived from serpentine and 
amphibole ore bodies.  Common materials that may 
contain asbestos include:  steam pipes for 
heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire-proofing materials, and 
thermal insulation.  . . .  Due to concerns about 
the safety of asbestos, the use of materials 
containing asbestos has declined in the United 
States since the 1970s.

Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1MR, Part IV, Subpart ii, Chapter 
2, Section C, 9, a.  

The information further states that 

Some of the major occupations involving exposure 
to asbestos include:   mining, milling, work in 
shipyards, insulation work, demolition of old 
buildings, carpentry and construction, 
manufacture and servicing of friction products 
such as clutch facings and brake linings, 
manufacture and installation of roofing and 
flooring materials, asbestos cement sheet and 
pipe products, military equipment, etc.  Exposure 
to any simple type of asbestos is unusual except 
in mines and mills where the raw materials are 
produced.

Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, 9, f. 

In a letter sent to his address of record in May 2005, the RO 
requested that the appellant provide answers to questions 
concerning his claimed exposure to asbestos during his active 
military service.  During the appeal period, the appellant 
did not reply in writing to that communication to him from 
VA.

At the hearing in February 2007, when asked by the 
undersigned Veterans Law Judge why he thought that in service 
he had been exposed to asbestos, the appellant's testimony 
was that "I really don't, you know, really don't know...".  
See transcript of hearing at page 8.

On this record, the Board finds that there is no credible or 
convincing evidence that in service the veteran was exposed 
to asbestos nor is there a diagnosed respiratory disability 
that has been attributed to claimed asbestos exposure in 
service.  The veteran has been receiving medical care through 
VA since 2005, but the records do not include a diagnosis of 
a lung disorder.  As there is no diagnosed lung disorder and 
no exposure to asbestos has been shown, there cannot be an 
allowance of service connection for any disability, to 
include lung disease, claimed to have been the result of the 
alleged exposure to asbestos, and entitlement to such a 
benefit is not established.

Pursuant to the Court's decision in McClendon v. Nicholson, 
20 Vet. App. 79 (2006), the first element to be addressed 
when determining whether a VA examination is required is 
whether there is competent evidence or a current disability.  
The medical records in this case do not indicate that the 
veteran has a current lung disability.  The second element to 
be addressed is whether the evidence establishes that the 
veteran suffered an in-service event, injury or disease.  The 
veteran has asserted that he was exposed to asbestos in 
service, but the evidence does not show any such exposure.  
The third element is whether the evidence indicates that a 
disability may be associated with service or another service-
connected disability.  In this case, there is no such 
indication.  Accordingly, a VA examination was not warranted.  

Benefit Of Doubt Doctrine

As the preponderance of the evidence is against the claims on 
appeal decided herein, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002). 

ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD is denied.

Entitlement to service connection for disability due to 
alcohol abuse is denied.

Entitlement to service connection for lung disease, claimed 
as a result of exposure to asbestos, is denied.



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


